DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on July 24, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/24/2020 has been considered by the examiner.

Drawings
4.	The drawings were received on July 24, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Innes et al (US 5,519,560).
	Regarding claim 1, Innes et al discloses an apparatus (i.e. circuit of Figure 1) comprising: 
(Fig. 1, current transformer CTA) having a voltage output (Fig. 1, signal on output 2A), the air core toroid (Fig. 1, current transformer CTA) adapted to surround a portion (Fig. 1, portion of conductor 3A) of a current path (Fig. 1, current path of current iLA) and adapted to be coupled through the current path (Fig. 1, current path of current iLA) to a transformer (Fig. 1, AC power source providing power line A); and 
 	a control logic circuit (Fig. 1, circuit of band-pass filter 20, three-phase rectifier 40 and SCR gate drive and logic circuitry 100) having a voltage input (Fig. 1, input terminal of band-pass filter 20 receiving output 2A from current transformer CTA) and a control output (Fig. 1, output terminal connected to switches SCRA1 and SCRA2), the voltage input (Fig. 1, input terminal of band-pass filter 20 receiving output 2A from current transformer CTA) coupled to the voltage output (Fig. 1, signal on output 2A), and the control output (Fig. 1, output terminal connected to switches SCRA1 and SCRA2) adapted to be coupled to a switch (Fig. 1, switches SCRA1 and SCRA2).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Springett et al (US 2012/0218793) in view of Ermisch et al (US 2010/0013460).
 	Regarding claim 9, Springett et al discloses a power converter (i.e. circuit of Figure 7) comprising: 
 	a transformer (Fig. 7, converter transformer 7) having a first winding (Fig. 7, primary side winding of converter transformer 7) and a second winding (Fig. 7, secondary winding 8); 
 	a current path (Fig. 7, current path from secondary winding 8 via second primary winding 20) coupled to the second winding (Fig. 7, secondary winding 8); - 54 -TI-90723 
 	a network (Fig. 7, circuit of synchronous rectifiers 11 and 12) including first and second switches (Fig. 7, synchronous rectifiers 11 and 12), the first and second switches (Fig. 7, synchronous rectifiers 11 and 12) coupled to the second winding (Fig. 7, secondary winding 8); 
 	a coil (Fig. 7, integrated current transformer 18) having a voltage output (Fig. 7, signal outputted from secondary winding 21 to rectifier circuit 22), the coil (Fig. 7, integrated current transformer 18) around a portion of the current path (Fig. 7, current path from secondary winding 8 via second primary winding 20) (See Figure 4); and 
 	a control logic circuit (Fig. 7, circuit of rectifier circuit 22, sensing circuit 42, and comparators 43 and 44) having a voltage input (Fig. 7, input terminals of rectifier circuit 22 receiving signals outputted from secondary winding 21) and a control output (Fig. 7, signals outputted from comparators 43 and 44), the voltage input (Fig. 7, input terminals of rectifier circuit 22 receiving signals outputted from secondary winding 21) coupled to the voltage output (Fig. 7, signal outputted from secondary winding 21 to rectifier circuit 22), the control output (Fig. 7, signals outputted from comparators 43 and 44) coupled to the first and second switches (Fig. 7, synchronous rectifiers 11 and 12).
 	Springett et al fails to explicitly disclose where the coil is a Rogowski coil.
 	However, Ermisch et al discloses where a coil (Fig. 1, Rogowski coil 20) is a Rogowski coil (i.e. Rogowski coil 20 of Figure 1) (See Abstract, Summary of the Invention, and Figure 1).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Springett et al, by including a Rogowski coil, as taught by Ermisch et al, in order to obtain a coil with reduced cost and size and increased versatility. 
 	Regarding claim 10, Springett et al further discloses wherein the control logic circuit (Fig. 7, circuit of rectifier circuit 22, sensing circuit 42, and comparators 43 and 44) is configured to provide a respective first and second control signals (Fig. 7, signals outputted from comparators 43 and 44) to the first and second switches (Fig. 7, synchronous rectifiers 11 and 12). 
 	Regarding claim 11, Springett et al further discloses wherein the control logic circuit (Fig. 7, circuit of rectifier circuit 22, sensing circuit 42, and comparators 43 and 44) is configured to control the first and second switches (Fig. 7, synchronous rectifiers 11 and 12) based on the voltage output (Fig. 7, signal outputted from secondary winding 21 to rectifier circuit 22).
 	Regarding claim 12, Springett discloses wherein the voltage output (Fig. 7, signal outputted from secondary winding 21 to rectifier circuit 22) is induced in a coil (Fig. 7, integrated current transformer 18) responsive to a current in a current path (Fig. 7, current path from secondary winding 8 via second primary winding 20).
 	Springett et al fails to explicitly disclose where the coil is a Rogowski coil.
 	However, Ermisch et al discloses where a coil (Fig. 1, Rogowski coil 20) is a Rogowski coil (i.e. Rogowski coil 20 of Figure 1) (See Abstract, Summary of the Invention, and Figure 1).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Springett et al, by including a Rogowski coil, as taught by Ermisch et al, in order to obtain a coil with reduced cost and size and increased versatility. 

Allowable Subject Matter
9.	Claims 17-21 are allowed.
10.	Claims 2-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 2-4, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus, 
 	wherein the air core toroid is a Rogowski coil, and the control logic circuit includes: 
 	an integrator circuit coupled to the voltage output; 
 	a gain amplifier circuit coupled to the integrator circuit; 
 	a slope detection logic circuit coupled to the gain amplifier circuit; and 
 	a switch control logic circuit coupled to: the integrator circuit, the gain amplifier circuit, the slope detection logic circuit, and adapted to be coupled to the switch.

Regarding claims 5-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
An apparatus, wherein 
 	the voltage output has a first terminal and a second terminal, and the control logic circuit includes: 
 	an integrator circuit coupled to the first terminal and the second terminal; 
 	a gain amplifier circuit coupled to the integrator circuit and the first terminal; 
 	a switch control logic circuit coupled to the first terminal and the gain amplifier circuit; and 
 	a blanking logic circuit coupled to the switch control logic circuit.
 
Regarding claims 13-16, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power converter, wherein the control logic includes an integrator circuit configured to receive the voltage output and to provide an integrator output voltage having a first phase that is different from a second phase of the voltage output.  
 
Regarding claims 17-21, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method comprising: 
  	determining a first counter value responsive to a first voltage satisfying a first threshold, the first voltage based on a first output voltage sensed by a Rogowski coil arranged around a current path of a power converter; 
 	determining a second counter value responsive to a second voltage satisfying a second threshold, the second voltage based on a second output voltage sensed by the Rogowski coil; and 
 	controlling a switch of the power converter based on a difference between the first counter value and the second counter value.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prager et al (US 2017/0154726) deals with a high voltage transformer, Pascal et al (US 2016/0320434) deals with a current measurement device and method using a Rogowski type current transducer, Ishigaki (US 2016/0284459) deals with a high efficiency magnetic component, Edel (US 9,188,610) deals with an apparatus for measuring multiple electric currents utilizing multiple current transformers, Syvaranta (US 2015/0180357) deals with a synchronous rectifier and a method for controlling it, Nguyen et al (US 2014/0354439) deals with an electrical sensor with configurable settings and a display, McKinley (US 2014/0160820) deals with an electrical current transformer for power distribution line sensors, Wynne (US 2013/0257412) deals with low-cost Rogowski coil sensors, Tzivanopoulos et al (US 2012/0319473) deals with a current sensor with a self-test function, and Dassonville (US 4,370,607) deals with a static high voltage switch usable in a switchable high voltage D.C. generator.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838